UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-22991 Fuse Science, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0460247 (State or Other Jurisdiction of (I.R.S. Employer Incorporation) Identification Number) 5510 Merrick Road Massapequa, NY (Address of Principal Executive Offices) (Zip Code) (516) 659-7558 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate website, if any, any Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (Section 232.405) of this chapter during the preceding 12 months or for such shorter period that the Registrant was required to submit and post such files. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ The registrant had 80,000,000 shares of Common Stock, par value $.001 par value per share, outstanding as of August 13, 2015. Index PAGE PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements: (Unaudited) 1 Condensed Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for thethree andnine months ended June 30, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for thenine months ended June 30, 2015 and 2014 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other 26 Item 6. Exhibits 26 SIGNATURES 27 CERTIFICATIONS -i- Table of Contents EXPLANATORY NOTE TO 10-Q/A This Amendment No.1 (“Amendment No.1”) amends the Quarterly Report on Form 10-Q of Fuse Science, Inc. (the “Company”) for the quarter ended June 30, 2015, originally filed with the Securities and Exchange Commission (the “SEC”) on August 14, 2015 (the “Original Filing”). The Company is filing this Amendment No. 1 solely to correct an erroneous reference to the name of the filing company in Exhibit 32.1 of the Original Filing. Except as described above, no other amendments are being made to the Original Filing. This Amendment No.1 does not reflect events occurring after the filing of the Original Filing or modify or update the disclosure contained therein in any way other than as required to reflect the amendments discussed above. -ii- Table of Contents PART 1: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Fuse Science, Inc. Condensed Consolidated Balance Sheets June 30, September 30, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Due from related parties - Investment in marketable securities 25 - Prepaid Other assets - Total Current Assets Intellectual property, net - Fixed assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Note payable, related party - Accrued expenses - Total Current Liabilities Non-Current Liabilities Derivative liability TOTAL LIABILITIES Stockholders' Deficit Fuse Science, Inc. Stockholders' Deficit Preferred stock, $0.001 par value; authorized 10,000,000 shares Series A convertible preferred stock, $0.001 par value; 1,500,000 shares designated; 1,360,874 and 1,500,000 shares issued and outstanding, respectively SeriesB convertible preferred stock, $0.001 par value; 3,200,000 shares designated; 3,200,000 and0 shares issued and outstanding, respectively - SeriesC convertible preferred stock, $0.001 par value; 3,500,000 shares designated;3,500,000 and0 shares issued and outstanding, respectively - Common stock: 800,000,000 authorized; $0.0001 par value 80,000,000 and 233,808 shares issued and outstanding 23 Additional paid in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total Fuse Science, Inc. stockholders' deficit ) ) Non-controlling interest ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents Fuse Science, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, Sales, net $
